AFFIRM; and Opinion Filed January 6, 2014.




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01603-CR

                          NAKIA LASHUAN FRANKLIN, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-81072-2012

                               MEMORANDUM OPINION
                            Before Justices O’Neill, Myers, and Brown
                                    Opinion by Justice O’Neill

       Nakia Lashuan Franklin waived a jury and pleaded guilty to credit card abuse. See TEX.

PENAL CODE ANN. § 32.31(b) (West 2011). The trial court assessed punishment at one year’s

confinement in a state jail. On appeal, appellant’s attorney filed a brief in which she concludes

the appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant.

We advised appellant of her right to file a pro se response, but she did not file a pro se response.
       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O’NEILL
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47

121603F.U05




                                               -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


NAKIA LASHUAN FRANKLIN,                            Appeal from the 416th Judicial District
Appellant                                          Court of Collin County, Texas (Tr.Ct.No.
                                                   416-81072-2012).
No. 05-12-01603-CR       V.                        Opinion delivered by Justice O’Neill,
                                                   Justices Myers and Brown participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered January 6, 2014.




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O’NEILL
                                                  JUSTICE




                                            -3-